Citation Nr: 0428536	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left hand, Muscle Group IX, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied an increased rating for PTSD and denied an 
increased rating for residuals of a shell fragment wound to 
the left hand, Muscle Group IX.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in November 2003.  
However, the recording from that hearing was lost before the 
testimony was transcribed.  In lieu of another personal 
hearing, the veteran accepted a videoconference hearing with 
the same Veterans Law Judge in September 2004.  A transcript 
of that hearing is included in the file.  At both hearings, 
the veteran submitted additional evidence directly to the 
Board with a waiver of RO review in accordance with 38 C.F.R. 
§ 20.1304.  

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound to the left hand, Muscle Group IX, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's PTSD is manifested by nightmares, 
flashbacks, intrusive thoughts, difficulty with sleeping, and 
irritability which resulted in no more than occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  
Duty to Notify

A VA letter issued in February 2003 apprised the veteran of 
the information and evidence necessary to substantiate the 
claim for an increased rating for PTSD, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also requested to provide any evidence 
in his possession that pertained to the claim.  The letter 
described the development that had already been accomplished 
on his claim and informed him of the evidence that had been 
associated with his file.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
in May 2002, and the VCAA notice letter was not sent until 
February 2003.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for an increased rating for his PTSD.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any deficiency as to the timing of VCAA notice 
to the veteran is harmless error.  
Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment reports as well as his VA 
examination reports.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the issue on appeal.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim for an increased rating for PTSD.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Increased Rating for PTSD

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).  

The veteran's PTSD is currently rated 30 percent disabling 
pursuant to Diagnostic Code 9411.  Under the General Rating 
Formula for Psychoneurotic Disorders, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, or recent 
events).  A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

Upon VA psychiatric evaluation in July 2001, the veteran 
reported flashbacks and intrusive thoughts of his experiences 
in Vietnam.  He began to isolate himself and lost his 
eagerness to socialize.  He became short-tempered and was 
fired from many jobs.  He also experienced nightmares on a 
daily basis to the point where he avoided sleep.  Mental 
status evaluation revealed that he was alert and oriented 
times three.  His thought process was coherent, but he was 
noted to be irritable.  His affect was labile and depressed.  
There was no evidence of hallucinations, delusional thinking 
or suicidal or homicidal ideation.  At times, he experienced 
passive death wishes but he had no intention.  His 
intellectual function was averaged.  The diagnosis was 
chronic, delayed PTSD.  His Global Assessment of Functioning 
(GAF) was reported to be 55.  The psychiatrist noted that the 
veteran was able to live by himself, his hygiene was good and 
he was able to maintain his activities of daily living.  He 
had been fired from different jobs and had difficulty at 
work, but he was able to maintain gainful employment.  

VA outpatient treatment records, dated from June 1999 to 
August 2002, indicated that the veteran was seen in the 
mental health clinic for treatment related to his PTSD.  He 
reported intrusive memories and flashbacks on a daily basis.  
His speech was normal; there was no evidence of 
hallucinations, delusions, looseness of associations, ideas 
of reference or flight of ideas.  His mood was anxious and 
his affect was appropriate to content.  The diagnosis was 
PTSD.  His GAF was estimated to be 55.  

Upon VA mental examination in November 2003, the veteran 
reported that he had been very isolative in social settings, 
work settings, and with his family.  He was married and lived 
with is spouse and two children.  However, the relationship 
was now strained and they remained married for financial 
relationships.  They slept in separate bedrooms.  He 
maintained relationships with his siblings.  He had little 
patience with others at work but he was satisfied with his 
present job because he worked alone in his own office.  
Mental status evaluation revealed that the veteran was well-
groomed and articulate.  He was engaging in conversation and 
appeared to have insight into his issues.  However, he had 
difficulty communicating with others but it did not appear 
that his isolation was entirely voluntary.  He stated that 
his depression often hindered his interest in involvement 
with others.  The diagnostic impression was PTSD and major 
depression, with flashbacks, difficulty sleeping, nightmares, 
and hypervigilance.  

At a videoconference hearing before the undersigned Veterans 
Law Judge in September 2004, the veteran testified that he 
had difficulty getting along with others and he isolated 
himself more.  He had difficulty sleeping and often had 
nightmares, which made him avoid sleep.  He also experienced 
flashbacks and intrusive thoughts.  He continued to work 35-
40 hours per week because his daughter was in college.  

In a September 2004 letter, a VA psychiatrist reported that 
the veteran initially sought treatment at a VA facility in 
April 2000.  At the time, he complained of poor sleep and 
nightmares.  He was doing well in work even though it was a 
stressful job and he had a good relationship with his spouse.  
The veteran returned to the clinic in August 2002.  He 
indicated that he no longer wanted medication to help him 
sleep because he did not want to experience the nightmares.  
Work was extremely stressful and he was having difficulty 
controlling angry impulses.  He preferred to be at work so as 
to distract himself from his intrusive thoughts of Vietnam.  
The psychiatrist related that the veteran had been treated 
with various medications which were effective in reducing his 
anxiety and irritability.  Despite this, work was found to be 
increasingly frustrating and enraging.  He feared that he may 
lash out and cause physical harm.  He continued to resort to 
avoidance tactics that led to further social isolation and 
withdrawal.  He anticipated that he would soon be divorced.  
The diagnosis continued to be chronic, delayed PTSD.  The 
psychiatrist opined that the veteran was no longer capable of 
gainful employment.  

The criteria to determine the correct score on the GAF scale 
are found in the American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV).  A score between 51 and 60 contemplates 
moderate symptoms which result in moderate impairment in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A score 
between 41 and 50 contemplates serious symptoms which result 
in serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (a GAF of 50 is 
defined as serious symptoms).  The GAF score is probative 
evidence for VA rating purposes, because it indicates a 
person's ability to function in the areas of concern in 
rating disabilities for VA purposes.  Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

While the record does not indicate that the veteran 
experiences impaired judgment and memory, or impaired 
thinking, he was found to suffer from typical PTSD symptoms, 
including flashbacks, intrusive thoughts, anxiety, difficulty 
sleeping, difficulty concentrating, and nightmares.  In 
addition, he had a history of angry outbursts; and felt 
emotionally distant from people.  His symptoms had 
progressed.  

The veteran's GAF scores have been estimated to be 55.  As 
noted above, this contemplates serious to major impairment in 
social or occupational functioning.  Based on the clinical 
assessments in the file, and consideration of 38 C.F.R. 
§ 4.7, the Board finds that the veteran's PTSD results in 
occupational and social impairment with reduced reliability 
and productivity.  Hence, he meets the criteria for a 
50 percent rating.  See 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130, Diagnostic Code 9411.  

The Board acknowledges that in September 2004, a VA 
psychiatrist had stated that the veteran was incapable of 
gainful employment.  However, this assessment is not supposed 
in the clinical reports.  The veteran has remained working 
and at his hearing in September 2004 he reported that he 
continued to work 35-40 hours per week.  Additionally, the 
evidence does not show that the veteran suffers from 
deficiencies in most areas due to suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, or near-continuous panic or depression; a 
neglect of personal appearance and hygiene; or an inability 
to establish and maintain effective relationships.  
Furthermore, his speech and thought processes were normal; he 
has maintained his routine activities, including attention to 
his personal appearance and hygiene; and he currently 
remained married.  Accordingly, the Board finds that the 
evidence does not support the assignment of a 70 percent or 
higher rating for his service-connected PTSD.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that the veteran's PTSD presents 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 38 C.F.R. § 
3.321(b)(1).  Evidence of an exceptional disability picture, 
such as frequent hospitalization or marked interference with 
employment has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not appropriate.  


ORDER

A 50 percent rating for PTSD is granted, subject to the 
regulations governing the payment of monetary awards.  




REMAND

The veteran's service medical records indicate that he is 
right hand dominant.  Therefore, his left hand is his minor 
hand.  At his videoconference hearing in September 2004, he 
testified that he had increasing difficulty with his left 
hand, particularly in bad weather.  However, the most recent 
examination report in the record is dated in July 2001.  
Consequently, the Board finds that another examination is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his left hand disability (both private 
and VA).  Attempts should be made to 
obtain copies of all records associated 
with such treatment.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of his left hand 
disability.  The veteran's claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should then 
conduct a thorough examination, and all 
appropriate tests should be accomplished.  
In particular, the examiner should 
respond to the following:  

a.  Does the veteran have any 
neurological impairment associated 
with the shell fragment wound to the 
left hand he sustained in service?  

b.  What is the veteran's range of 
motion of the left wrist and 
individual digits?

c.  Does the veteran's left hand 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

d.  Does pain or weakness 
significantly limit functional 
ability during flare-ups or when the 
left hand is used repeatedly over a 
period of time?

e.  Has the veteran lost the use of 
his left hand?

3.  Upon completion of the above, the 
claim should be re-adjudicated.  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



